Citation Nr: 0326878	
Decision Date: 10/08/03    Archive Date: 10/20/03

DOCKET NO.  92-06 060	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUES

1.	Entitlement to an evaluation in excess of 10 percent for 
a cervical spine disability.
  
2.	Entitlement to a compensable rating for a thoracic spine 
disability prior to July 17, 1998, and to a rating in 
excess of 10 percent thereafter.  

3.	Entitlement to a compensable rating for a lumbar spine 
disability prior to March 6, 1997, and to a rating in 
excess of 10 percent thereafter. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan, Counsel


INTRODUCTION

The veteran had active service from April 1980 to September 
1983, from July 1984 to February 1985, and from November 1985 
to July 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1991 rating action by the RO.  
The Board remanded this case to the RO for further 
development in June 1993 June 1996, and August 2000.  In 
December 2000 the veteran appeared and gave testimony at an 
RO hearing before the undersigned Board member.  A transcript 
of this hearing is of record.  The Board thereafter again 
remanded this case to the RO in March 2001.  


REMAND

Pursuant to the Board's remand of March 2001, the RO afforded 
the veteran VA orthopedic and neurological examinations in 
March 2002 the reports of which contain evidence that bear 
directly on the issues certified for appeal.  In addition 
other relevant clinical evidence has been associated with the 
claims folder since the Board's March 2001 remand.  All of 
this medical evidence has been sent to the Board without 
further review and adjudication by the RO and without the 
issuance by the RO of a supplemental statement of the case.  
The law requires that the RO initially consider this evidence 
readjudicate the claims currently on appeal, and issue an 
appropriate supplemental statement of the case prior to 
further Board consideration.  38 C.F.R. § 19.31(b)(1) (2002).  
Accordingly, the Board has no discretion and must remand each 
of the veteran's claims. 

In view of the foregoing, this case is therefore again 
REMANDED to the RO for the following action.  

The RO should readjudicate the veteran's 
current claims.  If any benefit sought 
remains denied, the RO should issue a 
supplemental statement of the case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	Mark  D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


